Citation Nr: 1411347	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  13-05 476	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for right eye pain and infection.

2.  Entitlement to service connection for urethritis.

3.  Entitlement to service connection for benign prostatic hypertrophy.

4.  Entitlement to service connection for amputation of the left middle toe.

5.  Entitlement to service connection for amputation of the right middle toe.

6.  Entitlement to service connection for erectile dysfunction due to exposure to herbicides.

7.  Entitlement to service connection for vascular cold weather injuries.

8.  Entitlement to service connection for right finger distal phalanx arthritis.

9.  Entitlement to service connection for left finger distal phalanx arthritis.

10.  Entitlement to service connection for jaundice.

11.  Entitlement to service connection for chronic obstructive pulmonary disease.

12.  Entitlement to service connection for chronic fatigue syndrome as secondary to chronic obstructive pulmonary disease.

13.  Entitlement to service connection for compound nevus.

14.  Entitlement to service connection for skin cancer due to exposure to herbicides.

15.  Entitlement to service connection for chronic headaches due to exposure to herbicides.



REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from April 1951 to January 1954 and from March 1954 to May 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.


FINDING OF FACT

In February 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.



ORDER

The appeal is dismissed.




		
MICHAEL MARTIN
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


